Citation Nr: 1420891	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  07-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD) and conversion disorder.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to June 1963.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.

In October 2008 and October 2012, the Veteran presented testimony at videoconference hearings before the undersigned Veterans Law Judge.  Transcripts of these hearing are of record.

In March 2009, the Board remanded the matter to the RO for additional development of the record.

In an August 2009 rating decision, the RO assigned a 70 percent evaluation for the service-connected PTSD and conversion disorder effective on June 9, 2009.

In a January 2010 decision, the Board granted an increased rating of 50 percent for the service-connected PTSD prior to June 9, 2009, but denied a rating in excess of 70 percent beginning on June 9, 2009.

The Veteran appealed the January 2010 decision to the United States Court of Appeals for Veterans Claims (Court), and the Court granted the parties' Joint Motion for Remand and vacated that portion of the decision that denied an evaluation in excess of 50 percent prior to June 9, 2009 and an evaluation in excess of 70 percent beginning on that date.  These matters were then remanded to the Board for compliance with the specified directives.

The Board then remanded the case in April 2011, August 2012 and January 2013 for additional development.  The case has since returned to the Board for the purpose of appellate disposition. For the following reasons, the RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a September 2013 rating decision, the RO granted a 70 percent rating for the service-connected PTSD prior to June 9, 2009.  As the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO also assigned a total rating based upon individual unemployability by reason of service-connected disability, effective on the July 26, 2006 date of claim for increase.   Accordingly, this decision represents a full grant of the matter previously before the Board, and it is no longer on appeal.

In an October 2013 statement, the Veteran's attorney essentially contended that the Veteran is entitled to an earlier effective date for the award of the TDIU rating.  As this matter is not currently before the Board, it is referred to the RO for development.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through January 2014.  As these records are essentially cumulative and redundant of treatment records previously associated with the claims file, remand for initial RO consideration of this evidence is not warranted.


FINDING OF FACT

The service-connected PTSD and conversion disorder is shown to have been manifested by flashbacks, nightmares, difficulty sleeping, mild memory impairment, past passive suicidal/homicidal ideation, irritability, anxiety, depression, and social isolation; collectively; more than occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood is not demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 70 percent for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130 including Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims for increased rating, in an August 2006 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for increased rating for his service-connected PTSD.

This letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the August 2006 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records, Social Security Administration records,  and all of the identified post-service VA treatment records and private treatment records.  

More recent private treatment records and VA outpatient treatment records have been obtained, in compliance with the Board's January 2013 remand instructions.

The Veteran has also been afforded various VA examinations with respect to the claim. As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.    They also comply with the Board's remand instructions in this regard, as well.  See Stegall v. West, 11 Vet. App. at  271.

The Veteran also presented testimony at the hearings in October 2008 and October 2012.  During the hearings, the Veterans Law Judge clarified the issue and explained the basis for rating the disability on appeal.  His functional impairment and manifestations were addressed.  The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


II.  Factual Background

On VA examination in July 2005, the Veteran endorsed having problems with his nerves, bad dreams, and occasions where he got upset.  He indicated that anything dealing with fires or burns got him "worked up."  He took medication for treatment.  The Veteran indicated that he had been out of the workforce since the late 1990s.  

A mental status examination revealed that he presented in a disheveled manner with several days growth of beard.  He was able to communicate appropriately, and there were no delusions, but he did have flashbacks of a B47 crash.  His eye contact was poor, and he denied suicidal or homicidal ideation.  He was oriented to time, place, and person.  His memory was intact.  He compulsively avoided anything that reminded him of the air crash.  His speech was rambling, and his mood was depressed.  He complained of poor sleep.  

The examiner diagnosed PTSD and assigned a Global Assessment of Functioning (GAF) score of 70.  He noted that the Veteran had a mild impairment of his industrial capacity and social functioning.  In terms of his activities of daily life Veteran did a little gardening.  He stated that he was sometimes interested in seeing people, but was sometimes withdrawn.  His prognosis was guarded.  

A January 2006 VA outpatient treatment report reflects that the Veteran complained of having recent anxiety and of having heard voices in the past.  He described a recent incident in which he had a knife in his hand and had to resist the urge to cut his wife.  He expressed that he felt he had been over-exposed to death in the service and since.  

Later in January 2006, the Veteran denied having suicidal or homicidal ideation, but said that these thoughts "come and go."  He had never hurt himself or others.

A February 2006 VA mental health note indicated that the Veteran had a history of anxiety, depression, and visual/auditory hallucinations.  He reported unwanted visualizations of harming his wife.  He expressed that he loved his wife and that they had been together for 43 years, and he was horrified by this visualization and impulse to harm her.  He reported having two other episodes of wanting to kill someone in the 1980s.  

The Veteran also endorsed an increase in his depression, anxiety, panic attacks, poor sleep, poor energy, anhedonia, poor concentration, poor motivation, and feeling low.  He also endorsed nightmares and intrusive thoughts.  He noted that he was abusing alcohol to help him sleep, as well as abusing Triazolam.  He otherwise reported good relationships with his wife and children and grandchildren.  

On mental status examination, the Veteran was noted to have good eye contact and normal speech.  He was dressed and groomed appropriately.  He was alert and oriented.  His thought processes were logical.  He denied any suicidal or homicidal ideation.  He denied any delusions, paranoia, or hallucinations. He described his mood as low, anxious, and worried.  He denied having any further thoughts of harming his wife.  A diagnosis of major depression with recurrent panic attacks, along with alcohol abuse, was assigned.  A GAF score of 50 was also assigned.  

A March 2006 Independent Living Assessment Report from C.A.R.E.S., Inc. Independent Living Services reflected the Veteran's report that he saw a "lot of death" in military and in civilian life.  He reported that, when he thought about these incidents, it triggered his PTSD.  It was noted that he was independent in all activities of daily living.  He reported having a fulfilling relationship with his wife.  He enjoyed volunteering at a local food pantry and as an auctioneer for charity fundraisers.  He also had activities with his church.  He enjoyed fishing, writing poetry, and watching TV.    

A September 2006 statement from the Veteran's wife noted her observations that the Veteran was very restless in his sleep and did not sleep more than 2 to 3 hours at a time.  She indicated that he had converted part of a garage for a small hideout of his own and spent a lot of time there, sometimes sleeping overnight.  

Further VA outpatient treatment reports dated in October and November 2006 document his continued complaint of difficulty with sleeping.  

On VA examination in November 2006, the Veteran described difficulties with sleeping, concentrating and remembering things.  He noted being away from his apartment 70 percent of the time and living in a garage that he used as a makeshift workshop to keep busy and keep his mind off of things in the past.  He tried to avoid reminders of his military service, but it was nearly impossible to do so.  He had not worked since 1996.  He had been married for over 40 years and had a loving wife, but she did complain of him spending so much time away from the apartment.  He continued to have a close relationship with his children and stated that he had a friend that he met for coffee from time to time.  He drank a 6-pack per night to help him get sleep.  

On mental status examination, the Veteran was noted to be alert and cooperative.  He was casually dressed and appeared older than his stated age.  His speech was clear, coherent and goal-directed.  Associations were well ordered.  Hallucinations were denied, and delusional beliefs were not expressed.  His memory was poor with 1 of 3 items recalled after a short time delay.  Proverbs were interpreted incompletely.  Suicidal and homicidal ideation were denied.  His judgment capabilities were maintained.  He stated that he slept approximately 5 hours per night with frequent middle-of-the-night awakenings due to a number of different things. 

A diagnosis of PTSD and GAF score of 60 were assigned.  The examiner noted that the overall picture was of an individual who continued to make poor adjustments since his last examination.  He had recurring intrusive thoughts and dreams and spent much of his time in activities that stricken himself from these bad memories.  He had difficulty sleeping and had problems with concentration.  

A December 2006 VA outpatient treatment report notes that the Veteran had not been sleeping well and was depressed.  

In January 2007, the Veteran began substance abuse treatment at Aroostook Mental Health Center.  Diagnoses of PTSD and alcohol dependence were indicated.  On admission, he was alert and oriented with appropriate affect and goal-directed speech.  His concentration was distractible with impaired recent memory.  Judgment was impaired.  The Veteran reported a past history of suicidal ideation, but no intent.  He denied homicidality in the past or at present.  Further treatment records reflected that he participated in group therapy sessions and counseling.  

A February 2007 VA outpatient treatment report reflects that the Veteran had been doing better since beginning treatment.  He was dressed and groomed appropriately with logical thought processes.  He denied any suicidal or homicidal ideation.  A GAF score of 50 was assigned.

In April 2007, it was noted that the Veteran was sober and that his treatment was helping him manage his flashbacks and triggers.

During the Veteran's October 2007 Decision Review Officer hearing, he testified that he had not worked since 1996 due to a variety of medical problems, including dizziness, cancer of the esophagus, and heart problems.  With respect to psychiatric symptoms, he endorsed panic attacks, flashbacks and memory loss.  He described his relationship with his wife as good, though he admitted to a prior episode where he had thoughts of stabbing her.  He indicated that he liked to be by himself most of the time, though he did go to church and participated in a support group.  He noted that he took 4 pills to sleep and saw a social worker every 2 weeks.  

An October 2008 VA treatment report reflects that the Veteran had been stressed due to his pending prostate surgery.  He reported that a medication switch had helped his depression, but his poor memory and anxiety persisted.  He described his mood as very stressed.  He had logical thought process without flight of ideas, looseness of association or disorganized thought process.  He denied any suicidal or homicidal ideation, delusions, paranoia or hallucinations.  Diagnoses of major depression, recurrent with panic attacks and alcohol abuse in remission, along with a GAF score of 45 were assigned.  

During the Veteran's October 2008 hearing, the Veteran testified that he participated in group therapy once a week and saw a counselor every 2 weeks.  He also sought VA psychiatric treatment every 4 months.  The Veteran reported that he constantly relived his in-service traumas.

The treatment records from Aroostook Mental Health reflects that the Veteran was engaged in his counseling sessions and doing well with the support of his family.  He discussed continued problems with dealing with life stressors, flashbacks, anxiety, and memory and concentration problems.  

A June 2009 VA examination report reflects that the Veteran saw a social worker every other week and attended group therapy weekly at Aroostook.  He also saw a VA physician every other month for medication management.  He reported that he continued to relive trauma from his past when triggered by certain events.  He was triggered by news of plane crashes.  He was depressed easily and was forgetful.  He tried to isolate from people, except for family.  He stated that he had trouble with any authority figures.

The Veteran noted that he last worked as a school bus driver in 2005 and 2006, but gave up the job as he was forgetting where he was going when driving.  He indicated that he was happily married and spent his days in a garage behind his house.  He had various hobbies including gardening, playing with his dog, and working on selling things on e-bay.  He stated that he did not like to go to coffee shops and had trouble getting along with people.  He stated that he had been sober for over a year and was very hopeful about his long-term recovery.

On mental status examination, the Veteran was noted to be casually and appropriately dressed.  He established good eye contact.  Mood was depressed.  He was fearful at many points throughout the exam.  Speech was clear and direct.  There was no evidence of a thought disorder.  Panic attacks in recent months were denied.  He was oriented.  Sleep was good due to medications.  He also denied any recent nightmares.  

The examiner diagnosed PTSD and assigned a GAF score of 50.  She noted that he continued to have significant symptoms of PTSD with depression, social/occupational impairment, and social isolation.  He was not currently homicidal or suicidal, but had a history in the past.  She found that his PTSD symptoms resulted in deficiencies in work because of his cognitive difficulties and mood imbalances and he gave up his employment.  His family relations, judgment, thinking, and mood were also significantly affected by his PTSD.

On VA treatment in July 2009, the Veteran presented with good eye contact and slightly pressured speech.  He was dressed and groomed appropriately in casual attire.  He had logical thought processes without flight of ideas, looseness of association, or disorganized though process.  He denied any suicidal or homicidal ideation, delusions, paranoia, or hallucinations.  He described his mood as "okay."  A GAF score of 50 was assigned.  

The treatment records from Aroostook Mental Health dated in 2010 and 2011 reflect that the Veteran was an active participant in group therapy and counseling. These treatment records reflect that his mood and affect were generally appropriate and of full range, though there were occasional of moderate anxiety, pressured speech and restlessness.  He was goal-oriented, insightful, and aware of relapse triggers.

A June 2011 VA treatment report reflects that the Veteran had excess anxiety since a tractor trailer carrying gasoline went off the road near his house.  He denied suicidal or homicidal ideation, hallucinations or delusions.  He endorsed initial and middle insomnia.  His concentration was noted to be chronically poor.  He denied racing thoughts, excess energy, or history of manic symptoms.  

On mental status examination, the Veteran was noted to be alert, oriented, and calm.  Thought processes were goal directed, and speech was normal.  A diagnosis of major depression along with anxiety disorder and alcohol abuse in remission was indicated.

A July 2011 VA treatment report reflects that the Veteran presented at the walk-in clinic with complaint of increased anxiety.  He indicated that he was seeking a different medication prescription.  

In a July 2011 follow-up, it was noted that he had been compliant with prescribed medications.  He denied suicidal ideation or homicidal thoughts.  He had experienced insomnia for the previous two weeks.  His concentration was noted to be chronically poor.  He denied feelings of hopelessness, helplessness, or worthlessness.  He denied any racing thoughts or excess energy or history of manic symptoms.  He was alert and oriented with a calm affect and goal-directed thought process.  Speech was of normal rate and volume.  Memory was intact to recent events, and he made good eye contact.  A GAF score of 55 was assigned.

A February 2012 VA psychiatry note reflects that the Veteran made good eye contact and had normal speech.  He was dressed and groomed appropriately in casual attire.  He had logical thought processes without flight of ideas, looseness of association, or disorganization of thought process.  There was no indication of suicidal or homicidal ideation, delusions, paranoia or hallucinations.  He described his mood as "okay."  Diagnosis of major depression, recurrent with panic attacks, PTSD, and alcohol abuse in remission were assigned.  A GAF score of 50 was also assigned.

On treatment in May 2012, a diagnostic assessment of more anxiety and PTSD symptoms with insomnia was indicated.  The Veteran reported that a recent news event involving a fire and others even opened the flood gates to traumatic recall.  A GAF score of 52 was indicated.  

During the Veteran's October 2012 hearing, he expressed his belief that this PTSD caused total occupational and social impairment.  He indicated that he attended group therapy once a week and saw a counselor once a month.  He reported close relationships with his wife and children.  He also reported that he met with a close friend every day.  

The Veteran noted that he generally did not like being around others or hearing people complain about their insignificant problems.  He indicated that he could no longer work under a supervisor and used to get annoyed with customers when he was a barber.  The Veteran also endorsed having problems with memory, flashbacks, and difficulty concentrating.  

A November 2012 private vocational rehabilitation report reflects that the rehabilitation counselor reviewed the claims folder and interviewed the Veteran.  Based on his information, the examiner identified a number of limitations due to the Veteran's PTSD including markedly limiting his ability in understanding and remembering detailed instructions, moderately limited his ability in carrying out short and simple instructions, at least moderately if not markedly limiting his ability in carrying out detailed instructions, markedly limiting his  ability in maintaining concentration for extended periods, markedly limiting his ability to maintain a schedule, limiting his ability to interact with the general public as well as accepting and responding appropriately to supervision and criticism, and marked limiting his ability to set realistic goals and make plans independent of others.  He found that these limitations compromised the Veteran's ability to work consistently and productively.  

The counselor also indicated that the onset date of total work disability was when the Veteran was unable to work as a barber due to physical problems in sustaining the postures required and the intrusions of violent thoughts of doing harm to his patrons interfering with positive relations and basic customer service.

In sum, the examiner found that he Veteran's service-connected physical and psychiatric disabilities and the associated functional limitations associated with them rendered him unable to obtain and sustain gainful employment.  He also noted that these service-connected residual impairments stemming from his PTSD and depression and the associated limits on concentration, persistence, and pace had rendered him unable to secure and follow a substantially gainful occupation, perhaps dating back as far as the mid-1990s when he was no longer able to work as a bus driver.  He noted that the Veteran's low back pain was certainly also an issue at that time.

On VA examination in May 2013, the Veteran reported that, since his last evaluation in 2011, he did not socialize much and the only place he went was church.  He went and had a coffee with an old friend and stayed there; he could not go out for coffee.  He indicated that he could not be around people who were complaining.  He indicated that his wife left him for a month and a half, but did come back.  He reported that he did not do much outside of hanging out around the house.  He endorsed having lack of concentration and had major flashbacks every day.  

The Veteran also endorsed having occasional suicidal ideation that he discussed with his counselor during group therapy. He also indicated that he had not abused substances for the past 8 years.  

The examiner noted that the Veteran met all the criteria for a diagnosis of PTSD.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  

However, disorientation to time or place, persistent danger to self or others, impaired impulse control, impaired judgment/abstract thinking, near-continuous panic or depression affected the ability to function, memory loss for name of close relatives, own occupation, or own name, illogical speech, inability to maintain personal hygiene, and obsessional rituals interfering with routine activities were denied.

The examiner diagnosed chronic PTSD and mixed substance dependence in prolonged sustained remission.  He found that the Veteran's psychiatric disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

The examiner assigned a GAF score of 60.  He noted that the Veteran's chronic symptoms of PTSD including flashbacks, chronic sleep impairment, depression and anxiety, difficulty and maintaining and establishing relationship s and difficulty with stressful situations such as work and panic attacks all had a negative impact on his ability to substantially obtain and maintain gainful employment historically.  

A June 2013 VA psychiatry note reflects the Veteran's report that he was "doing good." He noted that his PTSD group was working on breathing exercises for anxiety.  He noted that he recently planted a garden and that his relationship with his wife was doing well-they communicated better and had fewer arguments.  

A January 2014 VA mental health treatment report reflects that the Veteran presented with good eye contact and normal speech.  He was alert, pleasant, and cooperative.  He was dressed and groomed appropriately in casual attire.  He had logical thought process without flight of ideas, looseness of association, or disorganized thought process. He denied suicidal or homicidal ideation, delusions, paranoia, or hallucinations.  He described his mood as good.  

Diagnoses of major depression and PTSD were assigned, along with a GAF score of 50.  


III.  Analysis

The Veteran contends that he is entitled to an increased initial rating for his service-connected PTSD, as he believes that the severity of his symptoms warrants a higher rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7. 

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity. 38 C.F.R. § 4.10. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability. Schafrath, 1 Vet. App. at 594. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58   (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). 

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection. See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. 

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

The RO granted service connection for PTSD in a September 2005 rating decision, and assigned a 30 percent rating for the disability effective on April 20, 2004.  The Veteran filed the instant claim for increased rating in July 2006.  As noted in the introduction, as a result of various rating decision, a 70 percent rating has been assigned, effective beginning of the July 2006 date of claim.

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under     § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  

It was further noted that       "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to a service-connected PTSD and conversion disorder, the medical evidence reflects diagnoses of other psychiatric disorders. Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998).

Here, the non-VA and VA treatment records and VA examination reports reflect that the Veteran's PTSD and conversion disorder is productive of flashbacks, nightmares, difficulty sleeping, mild memory impairment, past passive suicidal/homicidal ideation, irritability, anxiety, depression, disturbances in motivation and mood, and social isolation, consistent with the 70 percent rating assigned for the disability.

However, at no point pertinent to the appeal has the Veteran's psychiatric symptomatology met the criteria for the next higher 100 percent rating.  

As noted, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name38 C.F.R. § 4.130. 

The evidence does not show that the Veteran has impairment in thought processes or communication or disorientation to time or place.  In fact, numerous medical records noted that his thought process and speech were normal and that he was oriented to person, time, and place.  He also denied having any delusions or hallucinations on examination.  

Similarly, while the Veteran has expressed past passive suicidal and an incident where he had thoughts of stabbing his wife, the evidence does not show that there was a persistent danger and there is no further indication of plan.  Moreover, he denied suicidal or homicidal ideation on all other treatment and on VA examinations.  

Thus, his thoughts of hurting himself or others do not appear to be persistent. Grossly inappropriate thought processes or behavior, persistent delusions or inability to maintain personal hygiene are also not indicated.

Moreover, while the Veteran is socially isolated, he is still married and reports good relationships with his children and his wife.  He also attends church and group therapy and meets with a friend frequently.  Thus, it appears that the Veteran is able to maintain some social and family relationships.

In addition, while the Veteran has indicated that he had problems when he was working due to his psychiatric symptomatology, and the June 2009 VA examiner noted that the Veteran gave up his employment because of cognitive difficulties and mood imbalances, the Veteran has also indicated that he stopped working due to a number of medical problems.  

The vocational rehabilitation counselor, in the November 2012 report, noted that the Veteran's PTSD was productive of symptoms that substantially interfered with his ability to work, but found the Veteran's unemployable due to PTSD as well as other service-connected disabilities.  Taken together with the other evidence noted indicating at most severe PTSD but not total impairment, with few, if any, of the symptoms listed in the criteria for a 100 percent rating, the Board finds that a 100 percent rating is not warranted.

The Board further notes that none of the GAF scores assigned since the effective date of the grant of service connection, ranging from 45 to 70, alone, provide a basis for assigning a rating in excess of 70 percent for PTSD and conversion disorder.  

According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The assignment of scores of 50 to 60, reflecting moderate to severe symptomatology, is consistent with the currently assigned 70 percent rating.  While the GAF score of 45 assigned on VA treatment in October 2008 might suggest some impairment greater than that contemplated the 70 percent rating assigned, it is but one factor for consideration in assigning a rating in this case.  

When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 100 percent rating.  

As noted, the Veteran has maintained some relationships, and total occupational impairment has not been shown.  Thus, it cannot be said that he has total social and occupational impairment.  

Accordingly, the Board finds that a rating in excess of 70 percent for PTSD and conversion disorder is not warranted.

Finally, the Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The determinations are based on application of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular criteria for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c). 

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, it is found to be inadequate. If the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step as to whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration. The rating schedule fully contemplates the described psychiatric symptomatology endorsed by the Veteran and provides for ratings higher than that are assigned based on more significant functional impairment. 

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

For the foregoing reasons, the Board concludes that there is no basis for the assignment of staged ratings for the service-connected PTSD and conversion disorder, as his symptoms have been primarily the same throughout the period of the appeal and finds that the preponderance of the evidence is against the assignment of a rating in excess of 70 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 70 percent for the service-connected PTSD and conversion disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


